                                                                                         FILED
                                                                                2019 Mar-13 PM 12:40
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION


UNITED STATES OF AMERICA,    }
                             }
    Plaintiff,               }
                             }
v.                           }                Case No.: 1:17-cv-02166-ACA
                             }
HENRY J. MARTIN and LYDIA A. }
MARTIN,                      }
                             }
    Defendants.              }


                          MEMORANDUM OPINION

      The United States of America filed this action against Defendants Henry J.

Martin and Lydia A. Martin pursuant to 26 U.S.C. § 7401 to collect federal income

taxes assessed against the couple. Before the court is the United States’ motion for

summary judgment. (Doc. 22). The court WILL GRANT the motion because the

United States has established that the tax assessments are valid and enforceable.

I.    BACKGROUND

      In deciding a motion for summary judgment, the court “draw[s] all

inferences and review[s] all evidence in the light most favorable to the non-moving

party.” Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir.

2012) (quotation marks omitted).



                                         1
      A.     Mr. Martin’s Individual Income Tax Liabilities

      Mr. Martin failed to file individual federal income tax returns (Forms

1040—United States Income Tax Return for Individuals) for tax years 2000

through 2006. (Doc. 1 at ¶ 5; Doc. 22-1 at ¶ 5; Doc. 22-2; Doc. 22-3; Doc. 22-4;

Doc. 22-5; Doc. 22-6; Doc. 22-7; Doc. 22-8). Therefore, the Internal Revenue

Service (“IRS”) calculated the tax due on the income Mr. Martin earned in those

years, proposed an assessment of his tax deficiencies, and issued a notice of

deficiency to Mr. Martin’s last known address. (Doc. 1 at ¶ 6; Doc. 22-1 at ¶ 5;

Doc. 22-2; Doc. 22-3; Doc. 22-4; Doc. 22-5; Doc. 22-6; Doc. 22-7; Doc. 22-8).

      A delegate of the Secretary of the Treasury assessed against Mr. Martin

income tax, interest, penalties, and statutory additions for tax years 2000 to 2006,

on the dates and in the amounts reflected in the table below:

     TAX
          ASSESSMENT DATE             TYPE OF ASSESSMENT         AMOUNT
     YEAR
                                      Estimated Tax Penalty      $2,096.20
                                          Tax Assessed          $38,975.00
                                       Late Filing Penalty       $8,769.37
               October 29, 2007
      2000                              Interest Assessed       $23,887.32
                                        Failure to Pay Tax
                                                                 $9,743.75
                                             Penalty
               October 12, 2015         Interest Assessed       $29,659.14
                                      Estimated Tax Penalty       $103.29
                                          Tax Assessed           $2,611.00
      2001     October 29, 2007
                                       Late Filing Penalty        $587.47
                                        Interest Assessed        $1,279.41


                                         2
TAX
     ASSESSMENT DATE       TYPE OF ASSESSMENT      AMOUNT
YEAR
                             Failure to Pay Tax
                                                     $652.75
                                  Penalty
       October 12, 2015      Interest Assessed      $1,864.18
                               Tax Assessed         $1,175.00
                            Late Filing Penalty      $264.37
       December 22, 2008     Interest Assessed       $606.58
2002
                             Failure to Pay Tax
                                                     $293.75
                                  Penalty
       October 12, 2015      Interest Assessed       $612.03
                           Estimated Tax Penalty     $280.39
                               Tax Assessed        $10,867.00
                            Late Filing Penalty     $2,445.07
       December 22, 2008
2003                         Interest Assessed      $4,775.80
                             Failure to Pay Tax
                                                    $2,716.75
                                  Penalty
       October 12, 2015      Interest Assessed      $5,515.51
                           Estimated Tax Penalty     $178.46
                               Tax Assessed         $6,228.00
                            Late Filing Penalty     $1,401.30
       December 22, 2008
                             Interest Assessed      $2,253.23
2004                         Failure to Pay Tax
                                                    $1,401.30
                                  Penalty
                             Interest Assessed      $2,998.36
       October 12, 2015      Failure to Pay Tax
                                                     $155.70
                                  Penalty
                           Estimated Tax Penalty     $312.35
                               Tax Assessed         $7,787.00
                            Late Filing Penalty     $1,752.07
       December 22, 2008
2005                         Interest Assessed      $2,035.12
                             Failure to Pay Tax
                                                    $1,284.85
                                  Penalty
       October 12, 2015      Interest Assessed      $3,445.45
                              3
     TAX
          ASSESSMENT DATE             TYPE OF ASSESSMENT          AMOUNT
     YEAR
                                        Failure to Pay Tax
                                                                    $661.89
                                             Penalty
                                      Estimated Tax Penalty       $1,434.80
                                          Tax Assessed           $30,320.00
                                       Late Filing Penalty        $6,822.00
              December 22, 2008
                                        Interest Assessed         $4,546.32
      2006                              Failure to Pay Tax
                                                                  $3,183.60
                                             Penalty
                                        Interest Assessed        $12,113.11
               October 12, 2015         Failure to Pay Tax
                                                                  $4,396.40
                                             Penalty

(Doc. 22-1 at ¶ 5; Doc. 22-2; Doc. 22-3; Doc. 22-4; Doc. 22-5; Doc. 22-6; Doc. 22-

7; Doc. 22-8). A delegate of the Secretary of Treasury gave Mr. Martin notice of

these liabilities and made demands for payment. (Doc. 22-1 at ¶ 6). Despite notice

and demands for payment, Mr. Martin failed to pay the balance due on the taxes,

interest, penalties, and other statutory additions assessed against him individually

for tax years 2000 through 2006. (Doc. 22-1 at ¶ 7). As of December 13, 2018,

Mr. Martin owes the United States $275,965.79 in income taxes, interest, penalties,

and other additions for tax years 2000 to 2006, plus statutory additions and interest

that accrue until payment in full. (Doc. 22-1 at ¶¶ 9-10; Doc. 22-13).

      B.     The Martins’ Joint Income Tax Liabilities

      The Martins jointly filed federal income tax returns (Forms 1040—United

States Income Tax Return for Individuals) for tax years 2007, 2008, 2011, and

                                         4
2012. (Doc. 1 at ¶ 14; Doc. 22-1 at ¶ 12; Doc. 22-9; Doc. 22-10; Doc. 22-11; Doc.

22-12). According to the returns, the Martins owed federal income taxes, but the

couple did not remit payment of their taxes with their returns. (Doc. 1 ¶ at 15;

Doc. 22-1 at 12; Doc. 22-9; Doc. 22-10; Doc. 22-11; Doc. 22-12).

      A delegate of the Secretary of the Treasury assessed against the Martins the

joint income tax liabilities that they reported as due on their federal tax returns,

plus penalties, interest, and statutory additions for tax years 2007, 2008, 2011, and

2012, on the dates and in the amounts reflected in the chart below:

    TAX
             ASSESSMENT DATE          TYPE OF ASSESSMENT           AMOUNT
    YEAR
                                     Tax Assessed Per Return       $9,999.00
                                      Penalty for Failure to
                                       Make Estimated Tax             $455.00
               August 24, 2009               Payments
     2007                               Late Filing Penalty        $2,249.77
                                    Failure to Pay Tax Penalty      $849.91
                                         Interest Assessed          $867.57
                                         Interest Assessed         $3,249.50
              October 12, 2015
                                    Failure to Pay Tax Penalty     $1,649.84
                                     Tax Assessed Per Return       $8,254.00
                                      Penalty for Failure to
                                       Make Estimated Tax             $227.00
               August 24, 2009               Payments
     2008                               Late Filing Penalty        $1,269.72
                                    Failure to Pay Tax Penalty      $176.35
                                         Interest Assessed          $120.35
                                         Interest Assessed         $1,986.62
              October 12, 2015
                                    Failure to Pay Tax Penalty     $1,587.15

                                         5
    TAX
             ASSESSMENT DATE          TYPE OF ASSESSMENT          AMOUNT
    YEAR
                                     Tax Assessed Per Return $10,799.00
                                      Penalty for Failure to
                                       Make Estimated Tax       $214.00
                June 24, 2013                Payments
     2011                               Late Filing Penalty    $2,429.77
                                    Failure to Pay Tax Penalty  $809.92
                                         Interest Assessed      $443.23
                                         Interest Assessed     $1,056.79
              October 12, 2015
                                    Failure to Pay Tax Penalty $1,889.82
                                     Tax Assessed Per Return   $9,039.00
                May 13, 2013        Failure to Pay Tax Penalty    $45.19
     2012                                Interest Assessed        $20.83
                                         Interest Assessed      $691.13
              October 12, 2015
                                    Failure to Pay Tax Penalty $2,214.56


(Doc. 1 at ¶ 16; Doc. 22-1 at ¶ 12; Doc. 22-9; Doc. 22-10; Doc. 22-11; Doc. 22-

12). A delegate of the Secretary of Treasury gave the Martins notice of these

liabilities and made demands for payment. (Doc. 22-1 at ¶ 13). Despite notice and

demands for payment, the Martins have failed to pay the balance due on the

income taxes, interest, penalties, and other additions assessed against them. (Doc.

22-1 at ¶ 14). As of December 13, 2018, the Martins, jointly, owe the United

States $70,256.25 in income taxes, interest, penalties, and other additions for tax

years 2007, 2008, 2011, and 2012, plus statutory additions and interest that

continue to accrue until payment in full. (Doc. 22-1 at ¶¶ 16-17; Doc. 22-14).



                                         6
      C.     This Lawsuit

      The United States filed this lawsuit on December 22, 2017. (Doc. 1) The

complaint asserts two counts. In Count One, the United States asks the court to

reduce to judgment Mr. Martin’s individual income tax liabilities. (Doc. 1 at 2-5).

In Count Two, the United States asks the court to reduce to judgment the Martins’

joint income tax liabilities. (Doc. 1 at 5-7).

       On March 15, 2018, the Martins were personally served with their

respective summonses and copies of the complaint. (Doc. 5; Doc. 6). The Martins

failed to timely answer or otherwise respond to the complaint, and on April 9,

2018, the Clerk granted the United States’ motion for entry of default. (Doc. 7;

Doc. 8). On June 28, 2018, the Clerk docketed an answer and objections to the

complaint from Mr. Martin, and the United States moved for default judgment

against the Martins. (Doc. 12; Doc. 13)

      The court conducted a status conference with the parties on August 7, 2018.

(Doc. 15). The court denied without prejudice the United States’ motion for

default judgment. (Doc. 17 at 1). The Court gave Mrs. Martin until August 21,

2018 to answer Count Two of the complaint and gave the Martins until October 9,

2018 to file a notice stating whether they contested liability for the taxes at issue.

(Doc. 17 at 1). The court also appointed pro bono counsel for the Martins. (Doc.

17 at 2). Pro bono counsel appeared on September 7, 2018. (Doc. 19).


                                           7
      When the Martins did not file a notice regarding liability on or before

October 9, 2018, the United States requested a status conference to discuss how the

parties should proceed. (Doc. 20). On October 18, 2018, the court conducted a

telephone conference with counsel. (See October 18, 2018 minute entry). The

Martins’ pro bono counsel indicated that he would file an amended answer on

behalf of the Martins in three weeks.

      The Martins’ pro bono counsel did not file an answer on their behalf until

several hours after the United States filed its motion for summary judgment on

December 14, 2018. (Doc. 22; Doc. 23). On December 21, 2018, the court set

aside the Clerk’s entry of default against the Martins and set a briefing schedule on

the motion for summary judgment. (Doc. 24).

      On January 12, 2019, the Martins filed a response in opposition to the

motion for summary judgment. (Doc. 25). In the response, the Martins cited

Federal Rule of Civil Procedure 56(d), but the response was not accompanied by

an affidavit. Thus, the court construed the response as a deficient Rule 56(d)

motion and denied the motion without prejudice. (Doc. 27). On January 22, 2019,

the Martins filed an amended response in opposition to the motion for summary

judgment and attached an affidavit. (Doc. 28; Doc. 28-1). On February 14, 2019,

the court denied the Martins’ Rule 56(d) motion. (Doc. 32). On February 28,




                                         8
2019, the United States filed a reply in support of its motion for summary

judgment. (Doc. 33).

III.   ANALYSIS

       The United States moves for summary judgment on both counts in the

complaint. In deciding a motion for summary judgment, the court must first

determine if the parties genuinely dispute any material facts, and if they do not,

whether the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). A disputed fact is material if the fact “might affect the

outcome of the suit under the governing law,” and a dispute is genuine “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       Relying on their answers to the complaint, the Martins’ renewed response in

opposition to summary judgment generally denies liability and asserts various

defenses. (Doc. 28 at 1-2) (citing Doc. 12; Doc. 18; Doc. 23). However, “a party

opposing a properly supported motion for summary judgment may not rest upon

mere allegation or denials of his pleading, but must set forth specific facts showing

that there is a genuine issue for trial.” Anderson, 477 U.S. at 252. In addition,

because the court cannot consider unverified statements at the summary judgment

stage, the unsworn statements contained in the Martins’ amended response cannot

create a genuine dispute of fact. See Dudley v. City of Monroeville, 446 F. App’x


                                         9
2014, 2017 (11th Cir. 2011) (“Unsworn statements do not meet the requirements of

Rule 56, so the district court could not—and properly did not—rely on the contents

of the citizen’s [unsworn] statement.”) (citing Carr v. Tatangelo, 338 F.3d 1259,

1273 n.27 (11th Cir. 2003)).

      Turning then to the merits of the United States’ claims, section 7402(a) of

the Internal Revenue Code grants to a district court jurisdiction “to render such

judgments and decrees as may be necessary or appropriate for the enforcement of

the internal revenue laws.” 26 U.S.C. § 7402(a). The Eleventh Circuit has noted

that “[t]he language of § 7402(a) encompasses a broad range of powers necessary

to compel compliance with the tax laws.” United States v. Ernst & Whinney, 735

F.2d 1296, 1300 (11th Cir. 1984). In addition, because the “Tax Court possesses

no statutory authority to issue orders in aid of IRS collection activities[,] . . . . the

Government must bring a suit for collection of tax in federal district court . . . if it

wants judicial assistance in recovering a tax deficiency.” Roberts v. Comm’r, 175

F.3d 889, 896 (11th Cir. 1999). As explained below, the undisputed evidence

establishes that the tax assessments against the Martins are valid and enforceable

and that the United States is entitled to recover the identified deficiencies.

      “In reducing [a tax] assessment to judgment, the Government must first

prove that the assessment was properly made.” United States v. White, 466 F.3d

1241, 1248 (11th Cir. 2006). To establish a prima facie case of taxpayer liability,


                                           10
the United States may submit a certified record of the underlying tax assessments

and payments. United States v. Chila, 871 F.2d 1015, 1017-18 (11th Cir. 1989);

United States v. Dixon, 672 F. Supp. 503, 506-07 (M.D. Ala. 1987), aff’d, 849 F.2d

1478 (11th Cir. 1988). If the United States does so, “the taxpayer must then prove

that the assessment is erroneous in order to prevail.” White, 466 F.3d at 1248.

      In support of its motion for summary judgment, the United States submitted

certified copies of the Certificates of Payments, Assessments and Other Matters

(Forms 4340) for Mr. Martin’s individual income tax accounts for tax years 2000

through 2006 and the joint income tax accounts of Mr. and Mrs. Martin for tax

years 2007, 2008, 2011, and 2012. (Doc. 22-1 at ¶ 4; Doc. 22-2; Doc. 22-3; Doc.

22-4; Doc. 22-5; Doc. 22-6; Doc. 22-7; Doc. 22-8 Doc. 22-9; Doc. 22-10; Doc. 22-

11; Doc. 22-12). These certificates “establish[] the presumptive correctness of the

tax assessments and a prima facie case of liability.” Smelley v. United States, 806

F. Supp. 932, 934 (N.D. Ala. 1992) (citing Chila, 871 F.2d at 1017-18). The

Martins have offered no evidence to show that the tax assessments are incorrect in

the amount shown due. Therefore, the United States has established that the

claimed tax liability was properly assessed. See Chila, 871 F.2d at 1018.

      The United States also has established that the claimed tax liability is

enforceable. Generally, the United States must file suit to collect unpaid taxes

within 10 years from the date of an assessment. 26 U.S.C. § 6502(a)(1). This 10-


                                         11
year statute of limitations is tolled if a taxpayer requests an installment payment

agreement. 26 U.S.C. §§ 6503 (a)(1), 6331 (a), (k)(2).

      The United States assessed tax liabilities against Mr. Martin for tax years

2002 to 2006 on December 22, 2008. (Doc. 22-1 at ¶ 5). The United States

assessed tax liabilities against the Martins jointly for tax years 2007 and 2008 on

August 24; for tax year 2011 on June 24, 2013; and for tax year 2012 on May 13,

2013. (Doc. 22-1 at ¶ 12). These assessments were made within 10 years of

December 22, 2017, the date the United States filed suit. Thus, the United States

timely filed suit as to these assessments, and they are enforceable.

      The two remaining assessments—those against Mr. Martin for tax years

2000 and 2001—were made on October 29, 2007, which is more than 10 years

before the United States filed suit on December 22, 2017. (Doc. 1; Doc. 22-1 at ¶

5; Doc. 22-2; Doc. 22-3). The certified copies of Mr. Martin’s tax assessments for

tax years 2000 and 2001 show that an installment agreement became pending on

August 16, 2013. (Doc. 22-2 at 5; Doc. 22-3 at 4). The certified copies of Mr.

Martin’s tax assessments for tax years 2000 and 2001 also show that the pending

installment agreements were reversed on November 25, 2013, which is 101 days

after August 16, 2013. (Doc. 22-2 at 5; Doc. 22-3 at 5). The request for an

installment agreement suspends the running of the collection statute while the

request remains pending, plus an additional 30 days. 26 U.S.C. §§ 6503(a)(1),


                                         12
6331(k)(2)(A)-(B). Thus, the United States was required to file suit to collect these

taxes on or before March 10, 2018 (131 days after October 29, 2017). Because the

United States filed suit before March 10, 2018, the United States timely filed suit

as to Mr. Martin’s 2000 and 2001 assessments, and they are enforceable.

III.   CONCLUSION

       For the reasons stated above, the United States has established that there is

no genuine issue of material fact and that it is entitled to judgment as a matter of

law. Therefore, the court WILL GRANT the United States’ motion for summary

judgment. The court will enter a separate final judgment consistent with this

memorandum opinion.

       DONE and ORDERED this March 13, 2019.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         13
